DETAILED ACTION
	This Office action is in response to the Request for Continued Examination filed 4 November 2021.  Claims 1, 2, 4, 6-16, 30 and 31 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues with respect to the amendment to independent claims 1, 15, and 16 on pages 8-11 of the remarks.  
Applicant argues that the Lobo reference fails to disclose “while the detector detects a touch, the control unit performs control so that the movement amount of the touch position is determined every predetermined period, and determination of whether the determined movement amount exceeds the threshold and movement of the display position of the specific display item based on the determination are executed every predetermined period”.  Applicant points to paragraph [0029] of Lobo, which discloses monitoring whether a “flick” gesture exceeds a rate of movement threshold, noting that a flick gesture is determined when a touch is released, distinct from the presently claimed determination that occurs “while the detector detects a touch”.  The examiner respectfully disagrees.  In the specific instance of a flick gesture, the system monitors the rate of movement of the gesture upon release.  However, Lobo monitors threshold velocities for gesture types such as drags, where the user maintains contact with the touchscreen.  Lobo states that the “position of the contact point can be updated, and the rate of movement (velocity) can be monitored”, at [0029].  Lobo states at [0003] that the velocity of a gesture is compared to a threshold, and that “any number of gestures described herein or other gestures can be used when implementing the technologies described herein”, at 
Applicant further argues that such a determination is made with respect to a “predetermined period”.  However, the examiner contends that the “predetermined period” of the claims is not clearly defined.  A “period” may be any time before, during, or after an input; at regular intervals of time regardless of input status, only when certain types of inputs occur, etc.  As a result, the examiner contends that the monitoring of rate of movement as disclosed by Lobo at [0029] is analogous to the claimed “predetermined period”, as at a minimum, the monitoring occurs when the system deems such monitoring necessary (a “predetermined period”).  
	Therefore, Applicants arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 6-16, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4, 6-14, 30 and 31 fail to cure the deficiencies of claims 1, 15, and 16, and as such are similarly rejected.
With further respect to the term “predetermined period”, the claim fails to adequately define a “period” such that the term is meaningfully limited.  A “period”, absent definition through the language of the claims, may refer to any length or portion of time.  As noted in the response to arguments above, such periods of time may include “any time before, during, or after an input; at regular intervals of time regardless of input status, only when certain types of inputs occur, etc.”  Without a specific definition of the term, a “predefined period” may be one without limit, rendering its usage indefinite.  For the purposes of examination, the term “predefined period”, as it relates to the claimed determination of movement amounts a movement of the display position of specific display items is interpreted as “when such actions happen”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 9, 12, 15, 16, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobo et al. (US Publication 2012/0062604 A1), hereinafter Lobo.

	Regarding claim 1, Lobo discloses an electronic device comprising:
	a detector configured to detect a movement operation of touching on an operation surface (a flexible touch-based scrolling system receives user input comprising a gesture on a touchscreen, at ¶ 0003);
 at least one memory and at least one processor (computing device 105 of Fig. 1, ¶ 0019) which function as:
a display control unit configured to display a specific display item on a display (seen in the display of representations of media files in a library of files, at  ¶ 0001).
a control unit configured to perform control so as to move a display position of the specific display item in a direction corresponding to a movement direction of the movement operation in response to a movement amount of a touch position in the movement operation detected by the detector exceeding a threshold (touchscreen gestures are interpreted by the system such that an appropriate amount of scrolling is presented, at ¶ 0028.  The gesture information includes elements such as velocity and direction.  The system utilizes gesture velocity thresholds to determine the rate of scrolling movement, at ¶ 0029.  While Lobo does not explicitly disclose utilizing gesture distance thresholds, Lobo at ¶ 0034 allows for use of “any number of gestures”…”of any size, velocity, or direction, with any number of contact points on the touchscreen”.  The examiner contends that it would have been obvious to substitute gesture size [“movement amount”] for gesture velocity in order to determine a rate of scrolling movement, consistent with the teachings of Lobo.  Lobo further discloses that the “actual amount and direction of the user’s motion that is necessary…for a device to recognize the 
wherein while the detector detects a touch, the control unit performs control so that the movement amount of the touch position is determined every predetermined period, and determination of whether the determined movement amount exceeds the threshold and movement of the display position of the specific display item based on the determination are executed every predetermined period (Lobo discloses the monitoring of the contact point and rate of movement of a gesture, at ¶ 0029.  Such monitoring is inherently performed at a “predetermined period”);
wherein the control unit performing control so that
if the movement operation is performed in a first direction, the display position of the specific display item is moved in a direction corresponding to the first direction in response to the movement amount of the movement operation exceeding a first threshold (Lobo discloses gesture direction interpretation at ¶ 0032.  Gestures may effect movement in the vertical, horizontal, or diagonal directions depending on implementation and user preferences.  For example, a first horizontal gesture may scroll the screen in a left/right manner.  Varying gesture thresholds are utilized to determine varying scrolling rates, at ¶ 0022-0023);
if the movement operation is performed in a second direction substantially orthogonal to the first direction, the display position of the specific display item is moved in a direction corresponding to the second direction in response to the movement amount of the movement operation exceeding a second threshold that is smaller than the first threshold (Lobo discloses gesture direction interpretation at ¶ 0032, including horizontal and vertical gestures.  A second gesture may therefore be vertical, and orthogonal to a first horizontal gesture.  Varying gesture thresholds are utilized to determine varying scrolling rates, at ¶ 0022-0023), and
wherein the control unit performs control (the scrolling tool 120 controls displayed scrolling based on input.  See Fig. 1) so that

in a case where a movement operation of the specific movement amount in the second direction is detected by the detector, the display position of the specific display item is moved in the direction corresponding to the second direction by a second movement amount that is larger than the first movement amount (the system determines an amount and direction to scroll a display based on an interpreted gesture, at ¶ 0050.  Movement may be line-by-line or page-by-page, based on the implementation of the gesture interpretation).
Further independent claims 15 and 16 recite limitations analogous in scope to those of claim 1, and as a result are rejected under similar rationale.

	Regarding claim 2, Lobo discloses wherein the first direction is a horizontal direction of the electronic device, the second direction is a vertical direction of the electronic device, the direction corresponding to the first direction is a direction that is parallel to the first direction, and the direction corresponding to the second direction is a direction that is parallel to the second direction (Lobo discloses gesture direction interpretation at ¶ 0032, including horizontal and vertical gestures.  A second gesture may therefore be vertical, and orthogonal to a first horizontal gesture).
	
Regarding claim 6, Lobo discloses wherein while the detector unit detects the touch, the control unit performs control so that the movement amount of the touch position is determined every predetermined period, and the determination of whether the determined movement amount exceeds the threshold and the movement of the display position of the specific display 

Regarding claim 7, Lobo discloses wherein the predetermined
movement amount is a movement amount of a minimum unit (Lobo correlates the speed of a gesture with a speed of scrolling [i.e., scrolling at a minimum speed], at ¶ 0029).

	Regarding claim 9, Lobo discloses wherein the display position of the specific display item position is a position selected from a plurality of positions displayed on the display (the scrolling of objects, as in Lobo, inherently includes moving display items from one position of a display to another position on the display).

	Regarding claim 12, Lobo discloses an image sensor (the mobile device of Lobo may include a camera, at ¶ 0084).

	Regarding claim 30, Lobo discloses wherein the control unit performs control
so that the movement amount of the touch position is determined every predetermined period
while the detector detects the touch, the display position of the specific display item is moved in
the direction corresponding to the movement direction of the movement operation when the
movement amount within the predetermined period exceeds the threshold, and even if a
movement amount from a touch start position exceeds the threshold, if the movement amount
within the predetermined period does not exceed the threshold, the display position of the
specific display item is not moved (Lobo discloses the monitoring of the contact point and rate of movement of a gesture, at ¶ 0029.  Such monitoring is inherently performed at a “predetermined period”.  In the case where a user performs a gesture that exceeds a monitored threshold 

	Regarding claim 31, Lobo discloses wherein the control unit determines
whether to move the display position of the specific display item in the first direction, the second
direction, or both the first direction and the second direction, according to the movement
direction of the movement operation (Lobo discloses wherein jump displacement movement occurs in a direction that corresponds to a direction of a gesture, at ¶ 0021).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Shiplacoff et al. (US Publication 2013/0346921 A1), hereinafter Shiplacoff.

Regarding claim 4, Lobo discloses the electronic device as in claim 1.  Lobo fails to explicitly disclose such wherein the control unit performs control so as to move the display position of the specific display item in the direction corresponding to the movement direction of the movement operation in a case where there is a movement operation involving a movement from a center of an ellipse having a major axis in the first direction and a minor axis in the second direction to outside of the ellipse.
Shiplacoff discloses systems and methods for controlling and electronic device utilizing gesture recognition, similar to Lobo.  Furthermore, Shiplacoff discloses wherein the control unit includes recognition of a gesture from a center of an ellipse to an area outside of the ellipse (“a…swipe gesture beginning near lock icon 10 and proceeding straight up or down and ending 
Therefore, it would have been obvious to one of ordinary skill at the time of filing to modify the gesture recognition systems and methods of Lobo to include the elliptic gesture recognition of Shiplacoff.  One would have been motivated to make such a combination for the advantage of allowing design flexibility in a gesture recognition area to accommodate for preferred visual appearance, available space, etc.  See Shiplacoff, ¶ 0039.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Chung (US Publication 2002/0063738 A1).

Regarding claim 8, Lobo discloses the electronic device of claim 6.  Lobo fails to explicitly disclose such wherein the predetermined movement amount is a movement amount designated by a user in advance prior to the movement operation.
	Chung discloses systems and methods for navigating computer implemented menus similar to Lobo.  Furthermore, Chung discloses allowing a user to preset the scrolling rate at which items “are moved or scrolled in the menu”, at ¶ 0045.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gesture-based systems navigation of Lobo to include the navigation parameter setting of Chung.  One would have been motivated to make such a combination for the advantage of providing an improved method and apparatus for displaying menu items through user customization.  See Chung, ¶ 0008.

Claims 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo, in view of Foster (US Publication 2011/0211073 A1).

	Regarding claim 10, Lobo discloses the electronic device according to claim 9.  Lobo fails to explicitly disclose such, wherein the plurality of positions selectably displayed on the display are a plurality of positions that can be used for adjusting focus of an image to be captured by an imaging unit.
	Foster discloses an electronic device utilizing gesture recognition similar to Lobo (see Foster, ¶ 0044).  Foster further discloses utilizing gesture recognition to select a focus adjustment position among a plurality of focus adjustment positions to be captured by the image sensor of a digital camera (a user of the camera may perform a gesture recognizable such that the focus selection of the camera is changed to another desired face or area of focus.  See ¶ 0098).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the gesture recognition systems and methods of Lobo to include the manipulation of focus selection in a digital camera as in Foster.  One would have been motivated to make such a combination for the advantage of improving the input interface of an electronic device.  See Foster, ¶ 0042.

	Regarding claim 11, Foster discloses wherein the detector detects a movement operation with respect to an operation surface of an operation member which is arranged at a position that is operatable by a thumb of a hand grasping a grip portion for holding the electronic device (see ¶ 0054, 0059 and Figs. 7 and 8, which illustrate a handheld mobile communications device).
	

	
	Regarding claim 14, Foster discloses wherein the operation member is an operation member to which a depressing operation that differs from the movement operation is also possible (touchscreens are well-known to receive different types of input, such as swipes, taps, pinches, and presses.  See ¶ 0054.  Foster further discloses that the input may be a depressible thumbwheel/trackball for navigation and selection of menu choices, at ¶ 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145